Title: From George Washington to David Henley, 3 July 1797
From: Washington, George
To: Henley, David



Dear Sir,
Mount Vernon 3d July 1797.

Your letter of the 11th Ulto from Knoxville has been duly received, and for the kind & affectionate sentiments expressed therein towards Mrs Washington & myself, we pray you to accept our best acknowledgments, and an assurance of our esteem & regard for you. Should you ever pass, or repass this road, we should be glad to have an opportunity of repeating them to you in person, at this retreat of ours from the bustling scenes of public life.
The interscepted letter, of which you were at the trouble to send me a copy, if genuine, is really an abomination; disgraceful to the Author; and to be regretted, that among us, a man in high trust, and a responsible station, should be found, so debased in his principles as to write it. With respect to the sentiment which relates to

me, as late President of the United States, I hold it, as I shall do the Author, if he uttered it, in the most sovereign contempt; but such an attempt as is therein exhibited to poison the minds of the Indians, and destroy the utility and influence of the Agents employed by Government for the express purpose of preserving Peace & harmony with the Indians, and this too for the avowed design of facilitating a Plan which he is unwilling, or ashamed to express; and more than probable from the complexion of the letter, is of an injurious nature to the Country, deserves an epithet which he can be at no loss to apply.
I hope the original letter, if it carries the marks of genuineness, has been carefully preserved and forwarded to the proper department, that the person guilty of such atrocious conduct may be held to public view in the light he ought to be considered by every honest man, & friend to his Ctry. With great esteem & regard I am—Dear Sir Your Obedt Hble Servt

Go: Washington

